{¶ 28} I concur in the judgment reached by the majority. I would note, however, that I do not adopt appellant's implicit argument that this policy would not apply to a hired automobile, if the covered individual hiring the vehicle failed to provide appellant with specific identification of the automobile being hired. A promise is illusory when the promisor retains an unlimited right to determine the nature of his performance. Aetna Cas.  Sur. Co. v. Natl. Distillers  Chem.Corp. (Jan. 24, 1990), 1st Dist. Nos. C-880214 and C-890121, 1990 WL 4266, at 2. Appellant's interpretation of the instant insurance contract would require specific identification of a hired automobile on every rental occasion before that vehicle would fall within the coverage provided; thus, in my view, the contract offers illusory insurance coverage. Appellant's position ignores the every day realities of the car rental marketplace.